PER CURIAM.
This cause came on for a hearing on application for an injunction to enjoin and restrain the defendant, D. W. Finley, as Motor Vehicle Commissioner of- the State of Florida, from enforcing the provisions of Chapter 18032, Acts of Florida 1937, F.S.A. §§ 320.28 to 320.31, which require the execution of a surety bond conditioned to pay all loss, damages and expenses that may be sustained by the' purchaser of a used motor vehicle that may be occasioned by reason of the failure of the title of the vendor, or by reason of any fraudulent misrepresentations or breaches of warranty as to freedom from liens, quality, condition, etc., or value of the used motor vehicle sold, and was argued by counsel and it appearing from the record that a written stipulation has been entered into by and between the-parties hereto that the facts in the complaint are true and that final instead of interlocutory disposition shall be made of the cause;
It is ordered and decreed that the defendant, D. W. Finley, be and he is hereby permanently enjoined from requiring the execution of the surety bond as provided for by Chapter 18032, Acts of Florida 1937.